Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This is an AIA  application.
The effective filing date of this AIA  application is seen as October 6, 2016, the date of the earliest priority application (Great Britain 16170084).
The present application also claims priority to:
PCT international application number PCT/GB2017/053020 filed October 5, 2017.
The claims filed December 21, 2020 are entered, currently outstanding, and subject to examination.
This action is in response to the filing of the same date.
The current status and history of the claims is summarized below:

Last Amendment/Response
Previously
Amended:
1-9, 13-17, 19, & 20
1-3, 9, 10, 13-15, & 17
Cancelled:
none
12 & 18

none
none
Added:
21 and 22
16-20

Claims 1-11, 13-17, and 19-22 are currently pending.
No claims have been withdrawn.
Claims 12 and 18 have been cancelled.
Claims 1-11, 13-17, and 19-22 are currently outstanding and subject to examination.
This is a final action and is the fourth action on the merits.
Allowable subject matter is not indicated below.
Often, in the substance of the action below, formal matters are addressed first, claim rejections second, and any response to arguments third.

Substitute Specification Filed Under 37 CFR 1.125(b) and (c) Not Entered
The substitute specification filed December 21, 2020 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: there is no clean version. See page 4 middle regarding figure 3.

Specification
Applicant must provide the same terminology/vocabulary/phrasing in the specification that is present in the claims. At least one term or phrase is missing from the specification present in the claim(s).
The specification is objected to as failing to provide proper antecedent basis for 
Correction is required as the following amendment(s)/text in the claims find(s) no antecedent in the specification.
Claim(s)
Antecedent Missing For
1 & 13
uniform
1
second uniform wavelength layer
21
unitary layers
22
outermost edges

As set forth in MPEP § 608.01(o):
The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import; and in mechanical cases, it should be identified in the descriptive portion of the specification by reference to the drawing, designating the part or parts therein to which the term applies. A term used in the claims may be given a special meaning in the description. See MPEP § 2111.01 and § 2173.05(a). . . .
Usually the terminology of the original claims follows the nomenclature of the specification, but sometimes in amending the claims or in adding new claims, new terms are introduced that do not appear in the specification. The use of a confusing variety of terms for the same thing should not be permitted.

Consequently, identity between terms and phrases in the specification and claims is preferred and is seen as mandatory to ensure “certainty in construing the claims in the light of the specification”.
Further, under 37 C.F.R. § 1.121(e) regarding disclosure consistency:
The disclosure must be amended, when required by the Office, to correct inaccuracies of description and definition, and to secure substantial correspondence between the claims, the remainder of the specification, and the drawings.
The examiner considers direct correspondence between the specification and the claims to be important with respect to determining the scope of the claims.
For the "second uniform wavelength layer", for purposes of examination, the examiner considers the phrase to read as the "second uniform waveguide layer"

Claim Rejections-35 USC § 112(a/¶ 1)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 13 (and by dependency, the remaining claims 2-11, 14-17, and 19-22) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The specification as originally filed makes no mention of “uniform” structures.

Claim Rejections-35 USC § 112(b/¶ 2)
The following is a quotation of 35 U.S.C. 112(b):
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1 and 13 (and by dependency, the remaining claims 2-11, 14-17, and 19-22) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
There is no indication as to what constitutes “uniformity” in the claimed structures or the structures set forth in the specification.

Special Definitions for Claim Language-MPEP § 2111.01(IV)
No special definitions are seen as present in the specification regarding the language used in the claims. Consequently, the words and phrases of the claims are given their plain meaning. MPEP §§ 2173.01, 2173.05(a), and 2111.01.
If special definitions are present, Applicant should bring those to the attention of the examiner and the prosecution history with its next response.
To date, Applicant has provided no indication of special definitions.

Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention 

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-11, 13-17, and 19-22 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2003/0118310 of Steinberg et al. (Steinberg) in view of U.S. Patent Application Publication No. 2016/0276807 of Cai et al. (Cai, cited by Applicant), and U.S. Patent Application Publication No. 2011/0133063 of Ji et al. (Ji, cited by Applicant).
WITH RESPECT TO CLAIM 1, Steinberg discloses a method of manufacturing a platform for an optical circuit (abstract, Figs. 1-9, 12-15, 19-25 and accompanying disclosures), wherein the manufactured platform comprises at least two formed optical device portions (tapered waveguide coupler 10 and output waveguide channels 216a, 216b, 216c of Fig. 9, ¶ 29, "Further, output waveguide channels 216a, 216b, 216c may be formed adjoining the input waveguide 214." N.B., The formation process for tapered waveguide coupler 10 is seen to apply to output waveguide channels 216a, 216b, 216c) each configured to allow one or more optical components to be formed therein or thereon 
forming the at least two optical device portions (tapered waveguide coupler 10 process for output waveguide channels 216a, 216b, 216c) in a CMOS compatible substrate (substrate 12 of silicon per claim 10 and ¶ 24),
wherein the optical device portion comprises a waveguide layer (core 24) and a barrier layer (clad 22) arranged to confine light to a region of the waveguide layer,
wherein a first formed optical device portion of the at least two optical device portions comprises a first uniform waveguide layer (core 24 per Figs. 1-9 for, say, output waveguide channel 216a) and a first uniform barrier layer (clad 22 per Figs. 1-9) arranged to confine light to a region of the first waveguide layer, and
wherein a second formed optical device portion of the at least two optical device portions comprises a second uniform wavelength [sic, waveguide] layer (core 24 per Figs. 1-9 for, say, output waveguide channel 216b) and a second uniform barrier layer (clad 22 per Figs. 1-9) arranged to confine light to a region of the second waveguide layer,
wherein forming the at least two optical device potion comprises:
forming a first trench (trench 16) in the substrate (Figs. 2 and 3) such that the at least one first trench comprises a pre-determined, uniform first depth, first width and first length, wherein the first width and first length define a first trench area (Fig. 9 in light of Figs. 4-6 and 12-
(trench 16) (Figs. 2 and 3)such that the second trench comprises a pre-determined, uniform second depth, second width and second length, wherein the second width and second length define a second trench area (Fig. 9 in light of Figs. 4-6 and 12-15);
depositing a barrier layer material to form the first barrier layer in the first trench and the second barrier layer in the second trench (FIGS. 1-5 and 12-15; ¶ 30, “Instead of depositing a single waveguide core material 24, a single, continuously varied deposition step may be employed, e.g., CVD continuously varying the gas stoichiometry of core material in the tapered trench 16 may be performed to fabricate a waveguide coupling device. Such a method is illustrated in FIGS. 1-5 and 12-15.”);
depositing a waveguide layer material over the barrier layer such that the deposited waveguide layer material spans at least the first trench area and the second trench area (Figs. 6, 7, and 12-15);
and planarizing the substrate (¶ 27, "the core material 24 is planarized to the upper surface 14"; Figs. 12-15) so that the substrate and the first waveguide layer and the second waveguide layer form a plane (Figs. 14 and 15) and
so that the formed first and second waveguide layers comprise a first waveguide layer height across the first trench area and a second waveguide layer height across the second trench, respectively, such 
Steinberg as set forth above does not disclose
a method of manufacturing a platform for an integrated electronic and optical circuit; and
the CMOS compatible substrate comprising bulk silicon.
Cai discloses a method of manufacturing a platform for an integrated electronic and optical circuit (¶ 1, "semiconductor structures including electronic and photonic components on a common substrate and methods of manufacturing the same"; claim 12, "method of forming a semiconductor structure") comprising (Figs. 1, 3, 23).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a method of manufacturing a platform for both an integrated electronic and optical circuit along the lines of Cai in a system according to Steinberg as set forth above in order to include additional functionality with previously-known technology. This provides one rationale to combine the references.
Another completely independent and separately sufficient rationale arises as follows. In making the combination (above), prior art elements (listed above) are 
Further, the combination would then provide:
a method of manufacturing a platform for an integrated electronic and optical circuit.
Ji discloses an optical waveguide and coupler apparatus and method of manufacturing the same that includes:
forming at least one optical device portion in a CMOS compatible substrate comprising bulk silicon ("bulk silicon substrate", abstract),
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use materials and configurations along the lines of Ji in a system according to Steinberg in view of Cai as set forth above in order to provide uniform waveguide construction and/or to provide particular waveguide operation. This provides one rationale to combine the references.
Another completely independent and separately sufficient rationale arises as follows. In making the combination (above), prior art elements (listed above) are combined according to known methods (per the references) to yield predictable results (an optoelectronic device) would occur. MPEP § 2141(III). This additional rationale is a sufficient, a complete, and an explicitly-recognized rationale to combine the references and conclude that the claim is obvious both under the controlling KSR Supreme Court 
Further, the combination would then provide:
the CMOS compatible substrate comprising bulk silicon.
WITH RESPECT TO CLAIM 2, Steinberg in view of Cai and Ji as set forth above discloses a method as claimed in claim 1, including one wherein
forming the first trench and the second trench (trench 16) comprises etching the first trench and the second trench in the substrate.
Steinberg, Figs. 2 and 3.
WITH RESPECT TO CLAIM 3, Steinberg in view of Cai and Ji as set forth above discloses a method as claimed in claim 1, but not one wherein
the first depth of the first trench and the second depth of the second trench are different.
Steinberg shows different depths in Figs. 12 and 13.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have trenches of different depths along the lines of Steinberg in a system according to Steinberg in view of Cai and Ji as set forth above in order to provide chosen optical characteristics. This provides one rationale to combine the references.
Another completely independent and separately sufficient rationale arises as follows. In making the combination (above), prior art elements (listed above) are combined according to known methods (per the references) to yield predictable results (an optoelectronic device) would occur. MPEP § 2141(III). This additional rationale is a sufficient, a complete, and an explicitly-recognized rationale to combine the references 
Further, the combination would then provide:
the first depth of the first trench and the second depth of the second trench are different.
WITH RESPECT TO CLAIM 4, Steinberg in view of Cai and Ji as set forth above discloses a method as claimed in claim 1, but not one wherein
the first barrier layer or the second barrier layer has a thickness greater than 450nm.
Cai provides at ¶ 62, "The lower dielectric cladding layer 22L is deposited to a thickness that is greater than the wavelength of light propagating in the dielectric waveguide (typically between 390 nm and 2000 nm)."
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a cladding layer that has a thickness greater than 450nm along the lines of Cai in a system according to Steinberg in view of Cai and Ji as set forth above in order to realize known dimensions available in the art. This provides one rationale to combine the references.
Another completely independent and separately sufficient rationale arises as follows. In making the combination (above), prior art elements (listed above) are combined according to known methods (per the references) to yield predictable results (a method for making opto-electronic devices) would occur. MPEP § 2141(III). This additional rationale is a sufficient, a complete, and an explicitly-recognized rationale to combine the references and conclude that the claim is obvious both under the controlling 
WITH RESPECT TO CLAIM 5, Steinberg in view of Cai and Ji as set forth above discloses a method as claimed in claim 1, including one wherein
the first and second barrier layers comprise silicon dioxide.
Steinberg, claim 11, ¶ 26.
WITH RESPECT TO CLAIM 6, Steinberg in view of Cai and Ji as set forth above discloses a method as claimed in claim 1, but not one wherein
the first and second waveguide layers comprise polycrystalline silicon and/or germanium and/or silicon germanium.
Ji discloses an optical waveguide and coupler apparatus and method of manufacturing the same that includes (¶¶ 22, 28):
the waveguide layer comprises polycrystalline silicon and/or germanium and/or silicon germanium.
¶ 28, "In one embodiment, forming the core region further comprises forming a layer of at least one of defective single-crystal silicon, single-crystal silicon, large grain polycrystalline silicon, crystallized polycrystalline silicon and crystallized amorphous silicon."
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use polycrystalline silicon along the lines of Ji in a system according to Steinberg in view of Cai and Ji as set forth above in order to provide a light-conveying optical core. This provides one rationale to combine the references.
Another completely independent and separately sufficient rationale arises as 
Further, the combination would then provide:
the first and second waveguide layers comprise polycrystalline silicon and/or germanium and/or silicon germanium.
WITH RESPECT TO CLAIM 8, Steinberg in view of Cai and Ji as set forth above discloses a method as claimed in claim 1, including one wherein
planarizing the substrate involves removing portions of the first and second barrier layers and the first and second waveguide layers not in the trench such that the surface of the CMOS compatible substrate is exposed.
This is seen to naturally occur with the planarization process of ¶ 27 of Steinberg as the clad material 22 must undergo planarization when the core material 24 is planarized to the upper surface 14.
WITH RESPECT TO CLAIM 9, Steinberg in view of Cai and Ji as set forth above discloses a method as claimed in claim 1, further comprising:
fabricating one or more optical components (Steinberg, integrated optical circuits 117, Fig. 8; multi-mode interference (MMI) device 210, Fig. 9, ¶ 29) on or within the first and second waveguide layers(Figs. 8, 9).
WITH RESPECT TO CLAIM 10, Steinberg in view of Cai and Ji as set forth above 
the one or more optical components comprises at least one of:
a ring resonator,
a grating coupler,
a photonic crystal waveguide,
a photodetector, and
an electro-optical modulator.
Cai provides Fig. 7, ¶ 77, "The second trench 54 defines a region within which an optoelectronic device such as a photodetector or a laser diode is subsequently formed."
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide an optoelectronic device such as a photodetector or a laser diode along the lines of Cai in a system according to Steinberg in view of Cai and Ji as set forth above in order to provide additional utility/function for the device. This provides one rationale to combine the references.
Another completely independent and separately sufficient rationale arises as follows. In making the combination (above), prior art elements (listed above) are combined according to known methods (per the references) to yield predictable results (a method for making opto-electronic devices) would occur. MPEP § 2141(III). This additional rationale is a sufficient, a complete, and an explicitly-recognized rationale to combine the references and conclude that the claim is obvious both under the controlling KSR Supreme Court case and MPEP § 2141(III)(A).
WITH RESPECT TO CLAIM 11, Steinberg in view of Cai and Ji as set forth above discloses a method as claimed in claim 9, including one further comprising

A photodetector or a laser diode is seen and having electronic components per Cai and claim 10, above.
WITH RESPECT TO CLAIM 13, Steinberg in view of Cai and Ji as set forth above discloses an integrated electronic and optical circuit comprising:
a CMOS compatible substrate comprising bulk silicon;
at least one electronic component on the CMOS compatible substrate; and
at least two optical device portions in s-first trench and a second trench formed in the CMOS compatible substrate,
wherein the first trench comprises a pre-determined, first uniform depth, first width and first length,
wherein the first width and first length define a first trench area, wherein the second trench comprises a pre-determined, second uniform depth, second width and second length, and wherein the second width and second trench define a second trench area,
wherein a first optical device portion of the at least two optical device portions comprise a first waveguide layer and a first barrier layer arranged to confine light to a region of the first waveguide layer, wherein a second optical device portion of the at least two optical device portions comprise a second waveguide layer and a second barrier layer arranged to confine light to a region of the second waveguide layer, and
wherein:

the first barrier layer spans the first trench area and comprises a first barrier layer height across the first trench area, and the second barrier layer spans the second trench area and comprises a second barrier layer height across the second trench area; and
the CMOS compatible substrate and the first waveguide layer and the second waveguide layer form a plane such that a sum of the first barrier layer height and the first waveguide layer height is substantially equal to the first depth of the first trench and such that a sum of the second barrier layer height and the height of the second waveguide layer is substantially equal to the second depth of the second trench across the second trench area.
The process of claim 1 above would naturally result in the device of claim 13.
WITH RESPECT TO CLAIM 14, Steinberg in view of Cai and Ji as set forth above discloses a circuit as claimed in claim 13, including one wherein
wherein the second depth of second trench is different than the first depth of the first trench.
Steinberg, Figs. 2-8 and 12-15 with respect to different portions of the tapered waveguide couplers.
WITH RESPECT TO CLAIM 15, Steinberg in view of Cai and Ji as set forth above discloses a circuit as claimed in claim 13, including one further comprising

This is seen to be true for "an optoelectronic device such as a photodetector or a laser diode" per ¶ 77 of Cai as indicated above with respect to claims 10 and 11.
WITH RESPECT TO CLAIM 16, Steinberg in view of Cai and Ji as set forth above discloses a circuit as claimed in claim 13, including one wherein
the first and second barrier layers have a lower refractive index than the first and second waveguide layers.
Seen as inherent for waveguides such as those shown in Steinberg.
WITH RESPECT TO CLAIM 17, Steinberg in view of Cai and Ji as set forth above discloses a circuit as claimed in claim 13, including one wherein,
in a cross-sectional view,
a width of the first barrier layer,
a width of the first waveguide layer, and
the width of the first trench are equal.
Ji, per above, Figs. 10, 16, and 29G.
WITH RESPECT TO CLAIM 19, Steinberg in view of Cai and Ji as set forth above discloses a circuit as claimed in claim 13, including one wherein
the plane is such that top surfaces of the first and second waveguide layers are flush with a top surface of the substrate.
Steinberg, Figs. 6, 7, 14, and 15; Ji, per above, Figs. 10, 16, and 29G.
WITH RESPECT TO CLAIM 20, Steinberg in view of Cai and Ji as set forth above discloses a method as claimed in claim 1, including one wherein

Steinberg, Figs. 6, 7, 14, and 15; Ji, per above, Figs. 10, 16, and 29G.
WITH RESPECT TO CLAIM 21, Steinberg in view of Cai and Ji as set forth above discloses a circuit as claimed in claim 13, including one wherein
the first waveguide layer and the first barrier layer are unitary layers (per Figs. 4-7 and 12-15), and
wherein an entirety of a first surface of the first waveguide layer contacts an entirety of a first surface of the first barrier layer (along the core 24/clad 22 interface).
WITH RESPECT TO CLAIM 22, Steinberg in view of Cai and Ji as set forth above discloses a circuit as claimed in claim 21, including one wherein
outermost edges of the first waveguide layer are aligned with outermost edges of the first barrier layer in a cross-sectional view.
Per Figs. 4-7 and 12-15.

Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Steinberg in view of Cai and Ji as set forth above and further in view of U.S. Patent Application Publication No. 2017/0351028 of Li et al. (Li).
WITH RESPECT TO CLAIM 7, Steinberg in view of Cai and Ji as set forth above discloses a method as claimed in claim 1, but not one wherein
the first and second waveguide layers are deposited on the barrier layer as amorphous silicon and processed post deposition to form polycrystalline 
Li discloses a waveguide mode expander having an amorphous-silicon shoulder that includes (¶ 8):
"In some embodiments, amorphous silicon is converted to polycrystalline silicon."
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to convert amorphous silicon to polycrystalline silicon along the lines of Li in a system according to Steinberg in view of Cai and Ji as set forth above in order to provide alternative core molecular structures. This provides one rationale to combine the references.
Another completely independent and separately sufficient rationale arises as follows. In making the combination (above), prior art elements (listed above) are combined according to known methods (per the references) to yield predictable results (an electro-optical circuit) would occur. MPEP § 2141(III). This additional rationale is a sufficient, a complete, and an explicitly-recognized rationale to combine the references and conclude that the claim is obvious both under the controlling KSR Supreme Court case and MPEP § 2141(III)(A).
Further, the combination would then provide:
the first and second waveguide layers are deposited on the barrier layer as amorphous silicon and processed post deposition to form polycrystalline silicon.

Response to Arguments
Applicant’s arguments filed December 21, 2020 with respect to the outstanding 

Applicant argues that:
With regard to Ji, Figure 23D and Figure 26F of Ji represent intermediate steps in a process of forming an optical coupler (rather than showing a uniform layer of a final product). For example, in the subsequent Figures of Ji, the next steps in the process of forming an optical coupler are depicted which involve removing part of the upper layer. Thus, the final product of Ji (an optical coupler) does not correspond to a manufactured platform have an optical device portion (or two optical device portions) that has a uniform barrier layer and a uniform waveguide layer. Ji therefore does not disclose the manufactured platform of claim 1 or a manufactured platform having more than one optical device portion.
Examiner response: Applicant’s comments do not reflect the current disclosure for which Ji is used. Using bulk silicon, Ji’s disclosure, appears to be certain and previously known.

Turning to Steinberg, Steinberg at most discloses a single trench having a varying profile that may tape in thickness or width or both. Steinberg does not describe or suggest two optical device portions, as recited by amended claim 1. In addition, Steinberg describes a variable width waveguide (see title of Steinberg) and that the trench 16 may taper in thickness, width or both (see paragraph [0024] of 
Examiner response: Steinberg shows multiple trenches in Fig. 9. Additional disclosure from the cited figures of 12-15 and 19-25 shows plural trenches with accompanying fabrication layers. Further, only portions of Fig. 1 are tapered. The top portion does not appear to be so. The same is similarly true for the projection in the middle of Fig. 8.

In addition, as can be seen in Figure 7, Steinberg depicts a U-shaped cladding material surrounding a waveguide layer. The waveguide layer therefore clearly does not span at least the trench area, as recited by amended claim 1. In addition, the U-shaped cladding material of Steinberg clearly does not correspond to a barrier layer having a barrier layer height across the trench area, as recited by amended claim 1. Steinberg also clearly does not disclose that the sum of the height of the waveguide layer (across the trench area) and the barrier layer (across the trench area) is substantially equal to the depth of the trench, as recited by amended claim 1.
Examiner response: Such waveguide layer spanning is shown in Figs. 12 and 13. For the barrier layer/cladding, it appears there is a height across the trench area as the trench area is coated by the clad. As the trench is filled with the waveguide layer and the barrier layer/clad, the heights are apparently equal as shown in Figs. 6 and 7.


Examiner response: Per the rejections, the plural trenches are found in Steinberg, not Cai.

Applicant's arguments with regards to the remaining claims all rely upon the arguments set forth above. Consequently, these remaining arguments as seen as being addressed by the examiner's corresponding remarks.
Applicant’s remaining arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. As such, the examiner makes no remarks regarding them.

Conclusion
Applicant’s publication US 20190293864 A1 of September 26, 2019 was previously cited.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references have elements related to Applicant’s .
Regarding multiple trenches, mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); MPEP § 2144.04(VI)(B). The second trench of the claims is seen as being duplication of that which makes the first trench.
U.S. Patent Application Publication No. 2002/0034372 of Alibert et al. (Alibert) discloses multiple trenches per ¶¶ 33 and 45.
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JORDAN whose telephone number is (571) 270-1571.  The examiner can normally be reached on most days 1000-1800 PACIFIC 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas (Tom) Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Andrew Jordan/
Primary Examiner, Art Unit 2883
V: (571) 270-1571 (Pacific time)
F: (571) 270-2571
March 5, 2021